Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 01/24/22, with respect to the reply to the office action dated November 24, 2021, requesting an election of one group of claims to prosecute in the above-referenced patent application, Applicant hereby provisionally
elects to prosecute Group I, represented by claims 1-10. This election is made without prejudice to or disclaimer of the other claims or inventions disclosed. Claims 1-10 are considered below.
Drawings
3.	The drawings are objected to because in figures 4 and 5, descriptive legends are missing for numbers (e.g. fig. 4, 407,405,420,412,410 and fig. 5, 507,505,520,512, 510).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
4.	Claims 3-5, 7-10 are objected to because of the following informalities: 
(i) In claims 3, 5, 8-10, line 1, delete “any of”.  
(ii) In claim 4, line 1, delete, “any of” and “through 2” 
(iii) In claim 7, line 1, insert, “wherein” in front of - - -the operation - - -. Appropriate correction is required.

Claim Rejections - 35 USC § 101
5.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.         Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
            In claim 6, “Machine readable storage media” is recited; the broadest reasonable interpretation of a claim drawn to a computer- readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  Therefore, a transitory computer readable medium would reasonably be interpreted by one of ordinary skill in the art as signal, per se. 
Note: A review of the specification paragraphs [0082] reveals, {Such machine readable storage media may include any of a variety of storage media, like magnetic storage media (e.g., magnetic tapes or magnetic disks), optical storage media (e.g., optical discs), electronic storage media (e.g., conventional hard disk drives, solid-state disk drives, or flash-memory-based storage media), or any other tangible storage media or non-transitory storage media}; here the description is clearly reciting storage medium as any medium with examples, this is an open ended statement i.e. the description does not state that the storage medium is only from the list of mediums, or excluding explicitly the transitory medium, as signals per se that is non-statutory subject matter.
Thus, this subject matter “computer readable storage medium” is not limited to that which falls within a statutory category of invention because it is limited to a process, machine, manufacture, or a composition of matter. Signal per se is a function descriptive material and a function descriptive material is non-statutory subject matter.
The Office suggests the following approach in an effort to assist the patent community in overcoming a rejection under 35 U.S.C. 101 in this situation in the Official Gazette Vol. 1351 page 212 dated February 23, 2010:
“In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to non-transitory" to the claim.”

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al (US 20150296513) in view of Ng et al (US 20140119266).
With regards to claim 1, Nogami et al discloses an apparatus of a User Equipment (UE) operable to communicate with an Evolved Node-B (eNB) on a wireless network (see [0008], a terminal device that communicates with a base station device, the terminal device), comprising: 
one or more processors (see claim 8, a configuration processor programmed/configured to configure a parameter set on the basis of higher layer signaling) to:
 determine a first parameter set and a second parameter set for establishing Physical Downlink Shared Channel (PDSCH) resources (see [0013], a step of configuring up to 4 parameter sets; and a step of decoding a Physical Downlink Shared Channel (PDSCH), in which a first parameter set among the up to 4 parameter sets is used in order to determine resource element (RE) mapping for the PDSCH. Each of the up to 4 parameter sets 1 includes - - - a parameter relating to a Multimedia Broadcast multicast service over a Single Frequency Network (MBSFN) subframe”, “PDSCH starting position for PDSCH RE mapping’ and MBSFN subframe configuration for PDSCH RE mapping’ are determined from DCI”. A subframe that is indicated by ‘MBSFN subframe configuration’ is an MBSFN subframe. A subframe that is not indicated by ‘MBSFN subframe configuration’ is a non-MBSFN”, “1 Datastart = min(2,1’Data Start)” figures 8-9, “transmission scheme” ) ; 
process a first part of a PDSCH transmission from a first set of Multiple Input Multiple Output (MIMO) layers corresponding with a first Multimedia Broadcast Single Frequency Network (MBSFN) configuration based on the first parameter set ([0013], RE mapping for the PDSCH is determined using a position of a Cell-specific Reference Signal (CRS) in the serving cell when decoding the PDSCH based on detection of the PDCCH or the EPDCCH with the DCI format 1A and transmitted on antenna ports 0 to 3, and in which each of the up to 4 parameter sets 1 includes a parameter relating to the number of the CRS ports, a parameter relating to the CRS frequency position, and/or a parameter relating to a Multimedia Broadcast multicast service over a Single Frequency Network (MBSFN) subframe, also see claim 11, wherein the parameter set further includes information indicating Multimedia Broadcast and Multicast Service Single-Frequency Network (MBSFN) subframe(s) .
In [0246], Moreover, multiple parameter sets may include combinations of substantially the same parameters. - - - Additionally, in a case where the PDSCH is scheduled using the DCI format 2D (the DCI format that supports MIMO transmission, the DCI format specific to the transmission mode 10), the base station assigns any parameter among configured parameter sets to the terminal using a combination of bits in a predetermined field within the DCI format 2D. For example, when 4 parameter sets are expressed, a 2-bit field can be used. The base station (or the cooperative base station) transmits the PDSCH using a parameter that is included in such a parameter set. Furthermore, the terminal performs processing (RE demapping processing of the PDSCH, demodulation processing that receives the PDSCH, or the like), assuming that the PDSCH is transmitted using the parameter that is included in the parameter set. Preferably, each parameter set is configured from a combination of parameters that corresponds to each cell (or each transmission point) that performs downlink coordinated communication, or corresponds to a combination of such cells); and 
an interface for receiving the PDSCH transmission from a receiving circuitry (see [0008], a terminal device that communicates with a base station device, the terminal device including: a configuration unit that configures a transmission mode 10 in a serving cell and up to 4 parameter sets based on a higher layer signal; and a decoding unit that decodes a Physical Downlink Shared Channel (PDSCH)). 
Nogami et al discloses all of the above except for explicitly teaching process a second part of the PDSCH transmission from a second set of MIMO layers corresponding with a second MBSFN configuration based on the second parameter set.
However, Ng et al in the same endeavor (PDSCH transmission). In [0035], for DCI signaling in Format 2D, a new bit may be added to the contents of DCI format 2C to PDSCH RE mapping and quasi-co-location parameter sets among the four parameter sets configured by higher layers. Two new bits may also be added to the contents of DCI format 2C to form the DCI format for TM10. In [0074] If the UE is configured in TM10, the process determines whether a CRC for a PDSCH transmission scheduled by DCI format 1A is scrambled using a C-RNTI (step 710). If C-RNTI scrambling is used, the process determines whether a transmission scheme of the PDSCH transmission uses a non -MBSFN (or normal) subframe configuration and whether the PDSCH transmission is transmitted on antenna port 0 or a TxD scheme is used (step 715). If the non -MBSFN subframe configuration and antenna port 0 or TxD scheme are used, the process then determines for the UE to use QCL behavior 1 for PDSCH reception (step 720), with the process terminating thereafter. For example, in step 720, the UE may, for QCL behavior 1, assume that CRS and PDSCH are quasi co-located.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nogami et al as taught by Ng et al and include method to process a second part of the PDSCH transmission from a second set of MIMO layers corresponding with a second MBSFN configuration based on the second parameter set.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention


(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nogami et al as taught by Ng et al and include method to process a second part of the PDSCH transmission from a second set of MIMO layers corresponding with a second MBSFN configuration based on the second parameter set with a reasonable expectation of success, thus improved techniques in the multi-point communication schemes(see Ng et al, paragraph [0004]).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention

With regards to claim 6, the combination of Nogami et al and Ng et al discloses  machine readable storage media having machine executable instructions that, when executed, cause one or more processors of a User Equipment (UE) operable to "computer-readable recording medium" refers to a portable medium such as a flexible disk, a magneto-optical disk, a ROM, and a CD-ROM, and a storage device such as a hard disk that is built into the computer system---- "computer-readable recording media" may include a medium that dynamically retains the program for a short period of time, such as a communication line that is used when transmitting the program over a network such as the Internet or over a communication circuit such as a telephone circuit and a medium that retains the program for a constant period of time, such as a volatile memory within the computer system, which functions as a server or a client in a case of including the program dynamically.) comprising: determine a first parameter set and a second parameter set for establishing Physical Downlink Shared Channel (PDSCH) resources; process a first part of a PDSCH transmission from a first set of Multiple Input Multiple Output (MIMO) layers corresponding with a first Multimedia Broadcast Single Frequency Network (MBSFN) configuration based on the first parameter set; and process a second part of the PDSCH transmission from a second set of MIMO layers corresponding with a second MBSFN configuration based on the second parameter set ( claim 6 recites similar limitations as in claim 1 above, see similar rejection above).  

With regards to claims 2 and 7, further discloses the apparatus of claim 1, wherein the one or more processors are to: process a configuration transmission carrying at least one of the first parameter set and the second parameter set ([0246], the terminal performs processing (RE demapping processing of the PDSCH, demodulation processing that receives the PDSCH, or the like), assuming that the PDSCH is transmitted using the parameter that is included in the parameter set. Preferably, each parameter set is configured from a combination of parameters that corresponds to each cell (or each transmission point) that performs downlink coordinated communication, or corresponds to a combination of such cells).  

With regards to claims 3 and 8, Nogami et al further discloses the apparatus of claim 1, wherein a scheduled Downlink (DL) subframe is an MBSFN subframe for the first parameter set and a non-MBSFN subframe for the second parameter set ([0008], Each of the up to 4 parameter sets 1 includes - - - a parameter relating to a Multimedia Broadcast multicast service over a Single Frequency Network (MBSFN) subframe”, “PDSCH starting position for PDSCH RE mapping’ and MBSFN subframe configuration for PDSCH RE mapping’ are determined from DCI”. A subframe that is indicated by ‘MBSFN subframe configuration’ is an MBSFN subframe. A subframe that is not indicated by ‘MBSFN subframe configuration’ is a non-MBSFN”, “1 Datastart=min(2,1’Data Start)” figures 8-9, “transmission scheme”. Also see [0280], - - - whether PDSCH transmission and reception in a normal subframe (a subframe that is not the MBSFN subframe) or PDSCH transmission and reception in the MBSFN subframe takes place.)

With regards to claims 4 and 9, Nogami et al further discloses the apparatus of claim 1, wherein a starting PDSCH Orthogonal Frequency Division Multiplexing (OFDM) symbol index of the PDSCH transmission is the minimum of: two; or a starting PDSCH symbol index of the first parameter set ( see [0181], a subframe is indicated by `MBSFN subframe configuration for PDSCH RE mapping` that is determined from the DCI format 2D for a cell that receives the PDSCH, l.sub.DataStart is given based on Equation (1). min(X,Y) is a function for outputting the smallest of the values (values in parentheses), which are input. l.sub.DataStart=min(2,l'.sub.DataStart) [Math 1]  and [0182]- - - l.sub.DataStart is set to a value for l'.sub.DataStart.)
 .  
With regards to claims 5 and 10, Nogami et al further discloses the apparatus of claim 1, wherein a starting PDSCH Orthogonal Frequency Division Multiplexing (OFDM) symbol index of the PDSCH transmission ([0185], starting position of the OFDM symbol to which the PDSCH, which is scheduled by the DCI format 2D), a starting PDSCH symbol index of the 31WO 2019/033078PCT/US2018/046376 first parameter set, and a starting PDSCH symbol index of the second parameter set are the same value (see [0183], -- -  Among 4 higher-layer parameters, 4 items of `PDSCH starting position for PDSCH RE mapping,` for the DCI format 2D, one parameter may be same as the higher-layer parameter, `PDSCH starting position for PDSCH RE mapping,` for the DCI format 1A)

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson et al (US 20160285605) discloses PDSCH RE mapping and Quasi-Co-Location (PQL) indicator can be used to dynamically modify or update the DM-RS sequence generation parameter at a UE.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.